INDEPENDENT CONSULTANT SERVICES AGREEMENT


THIS AGREEMENT is made and shall be effective as of the 1 day of July, 2009


BETWEEN:


PICO Energy Services Inc., a company incorporated in the State of Texas, Travis
County, United States of America, (the “Company”)


- and -


Griffam Consulting, providing the services of Mark Griffith, an individual
residing in the City of Austin, in the State of Texas, United States of America
(the "Consultant").


WHEREAS the Company is principally engaged as a network service provider to
secure and manage Internet attached control and information systems for electric
utilities and Smart Grid industries;


AND WHEREAS the Company is desirous of engaging the services and expertise of
Consultant, on the terms, conditions and for the consideration as hereinafter
set forth;


AND WHEREAS the Parties desire to enter into this Agreement to set forth their
respective rights and obligations.


NOW THEREFORE in consideration of the premises and the mutual covenants herein
contained, and in consideration of the Consultant providing consulting services
to the Company, the Company and the Consultant hereby covenant and agree as
follows:


1.0 
Contract for Services    
1.01  
Subject to the terms and provisions of this Agreement, the Company hereby agrees
to contract for and engage the services of the Consultant and Consultant agrees
to provide services in accordance with and subject to the provisions of this
Agreement.



1.02  
Consultant’s services hereunder shall be provided on the following terms and
conditions:



(a)  
Consultant shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and to provide any other services not specifically
mentioned herein, but which by reason of Consultant’s capability the Consultant
knows to be necessary to ensure that the best interests of the Company are
maintained;
   
(b)  
Consultant’s duties and responsibilities are enumerated in Appendix "B".



1.03  
The Parties agree that the Consultant enters into this Agreement as an
Independent Consultant, and under no circumstances shall the Consultant look to
the Company as an employer, partner, agent or principal.  Consultant
acknowledges that it is not entitled to any benefits accorded to the Company's
employees, including, without limitation, worker's compensation, disability
insurance, vacation or sick pay.

 
1.04  
Consultant agrees to procure and cause THE PRINICIPAL to use his time, attention
and best efforts to further the business and interests of the Company during the
term of this Agreement.



1.04
The parties agree that no oral agreement or provision of this Agreement shall be
construed so as to make the Consultant an agent, partner, or servant of the
Company and the Consultant has no authority to make any commitments or to take
any action which may be binding upon the Company, except as may be authorized by
the Company.



 

--------------------------------------------------------------------------------

 
 

2.0 Compensation Arrangements    
2.01
The compensation (the "Compensation") provided to the Consultant by the Company
shall be as set forth in Appendix "A" attached hereto.



3.0 
Confidential Information and Conflict of Interest    
3.01  
Consultant hereby agrees and acknowledges that it will have access to and will
be entrusted with confidential information concerning the affairs and business
of the Company, and agrees that the disclosure of such confidential information
may be detrimental to the Company and the shareholders thereof.  Consultant
acknowledges and agrees that the right to maintain and preserve confidentiality
constitutes a proprietary right, which the Company is entitled to protect.



3.02  
Upon termination or expiry of this Agreement for any reason, Consultant agrees
to deliver to the Company all documents, records, reports and notices, and
copies thereof, which are in its possession which relate to the business and
affairs of the Company.



3.03  
The obligation of the Consultant shall not apply to such knowledge, business
data information, or materials obtained or relating in any manner to the
business affairs of the Company which:



(a)  
was demonstrably known to the Consultant prior to receipt thereof pursuant to
this Agreement;
   
(b)  
is available to the public in the form of written publication;    
(c)  
shall have become available to the Consultant in good faith from a third party
who has a bona fide right to disclose same; and
   
(d)  
is required to be disclosed to any federal, provincial, state or local
government or governmental branch, board, agency or instrumentality necessary to
comply with relevant timely disclosure laws or regulatory authorities, including
stock exchanges having jurisdiction in respect of securities of the Company.

 
3.04  
In the event of termination of this Agreement for any reason whatsoever, nothing
in this Agreement shall preclude Consultant from pursuing a livelihood in the
same business or sector as that of the Company.
   
4.0  
Non-Assignability

 
4.01  
This contract for services and all other rights, benefits, and privileges herein
conferred are personal to the Consultant and accordingly may not be assigned by
the Consultant.



5.0  
Termination Provisions and Change of Control



5.01  
This Agreement shall be terminated upon the occurrence of any one of the
following events:



(a)  
the death or incapacity of the Consultant;

 
(b)  
written notice by the Company to terminate this Agreement without cause prior to
the end of the contract period upon 30 days notice;

 
(c)  
written notice by the Company to terminate this Agreement with cause;

 
(d)  
thirty (30) days written notice by the Consultant of its intention to terminate
this Agreement.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.02  
In the event that the Agreement is terminated pursuant to Clause 5.01(b), the
Company shall pay to Consultant a termination amount related to the 30-day
notice period based on the hourly rate.



5.03  
In the event that the Agreement is terminated pursuant to Clause 5.01(d), the
Consultant shall be paid compensation until the last day that services were
provided.

   
6.0  
Release



6.01
In consideration of the payment of termination compensation as provided herein
and the additional provisions of this Agreement, Consultant agrees to forever
release and discharge the Company from any and all obligations to pay any
further amounts or benefits to the Consultant with respect to the termination
thereof.



7.0  
General



7.01
Upon the expiration of the term set forth herein, this Agreement shall continue
unless both the Company and Consultant agree to terminate this Agreement as per
Clause 5.0.



7.02
The parties shall from time to time and at all times do such further acts and
execute and deliver all such further deeds and documents as shall be reasonably
required in order to fully perform the terms of this Agreement.



7.03
The Company may elect to offer regular employment to the Consultant during the
term of this Agreement or upon the expiration of the term set forth
herein.  Employment terms would be negotiated between the Consultant and the
Company at that time.



7.04
This Agreement shall be construed pursuant to the laws in effect in Travis
County, the State of Texas, United States of America.



8.0  
Notices



8.01
All notices required or allowed to be given under this Agreement shall be made
either personally or by mailing same by prepaid registered post, and any notice
mailed as aforesaid shall be deemed to have been received by the addressees
thereof on the fifth business day following the day of mailing:

 
To the Consultant:
Griffam Consulting     9516 Hopeland Dr.
Austin, TX 78749
Attention: Mark Griffith
       
To the Company: 
PICO Energy Services Inc.     401 Congress Avenue, Suite 1540
Austin, TX 78701
 



8.02
Any party may from time to time change its address for service hereunder on
written notice to the other party.
    9.0 Prior Agreement

 
9.01
The parties hereto agree that this Agreement replaces and supersedes any
previous agreements, either verbal or written, and any such previous agreements
are hereby expressly terminated,



IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.
 

PICO ENERGY SERVICES INC.   CONSULTANT              
Per: 
/s/ Michael Hathaway    Per:
/s/ Mark Griffith
 
 
Michael Hathaway     
Mark Griffith
 

 
 
-3-

--------------------------------------------------------------------------------

 
 
APPENDIX "A"


COMPENSATION ARRANGEMENT


1.0  
Rate    
1.01  
Up to $10833.34/month
   
2.0 
Benefits and Perquisites   (IF ANY – JUST EXAMPLES BELOW)



2.01
Reasonable business expenses, to be approved by the Company, including travel
(business class), teleconference fees, printing, wire services, cellular
telephone (GSM) and printing.

 
2.03
Vehicle expenses, when used for the benefit of the Company in carrying out
Company duties, to be at USD $0.44/mile.

 
2.04
Additional benefits as adopted by the Company that will be available to full
time employees that may cover such things as health care, insurance, etc.

 
 
-4-

--------------------------------------------------------------------------------

 
 
APPENDIX "B"




Position and Reporting:


Reports to Mr. Michael Hathaway


Duties and Responsibilities of the Position


Provide such services as are generally associated with the duties of a Executive
Vice President of Sales and Business Development and Board Secretary
 
 
-5-

--------------------------------------------------------------------------------

 